DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Claim Objections
Claims 1 and 3 - 9 are objected to because of the following informalities: it is suggested Claims 1 and 5 be amended to recite “component”, as the claims subsequently set forth multiple trimerization catalysts are provided.  The language “the trimerization catalyst” later in the claims and in Claims 3, 4, and 6 - 9 should also be amended in a similar manner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The genus of a quaternary ammonium salt including a methyl group, an ethyl group, and/or a phenyl attached to a nitrogen is not adequately described in the original specification.  While it is noted that four species of these compounds are disclosed, it is the Office’s position that this is an insufficient representation of the entire genus comprised of all possible quaternary ammonium salts including a methyl group, an ethyl group, and/or not rejected under this statute, as the deficiencies of the other claims are remedied by setting forth the particular species of quaternary ammonium salts which were disclosed in the original specification.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to Claim 13, the prior art does not teach or suggest a flame-retardant rigid polyurethane foam having a ratio calculated by the equation of P1/P2 x 100 of 85% or more.  US 2014/0171527 to Yu et al. corresponds to the closest prior art, teaching a rigid polyurethane foam prepared with many of the instantly recited ingredients.  However, Yu et al. is silent with respect to the P1 and P2 values of its prepared foams.  Moreover, it cannot be presumed that the ratio calculated by the equation of P1/P2 x 100 is implicitly achieved by the reference, as Yu et al. does not teach the claimed combination of catalysts is used to prepare the foam.  Yu et al. teaches a combination of a carboxylic acid potassium salt and 1,2-dimethylimidazole in its inventive example 2B.  While Yu et al. does teach the general concept of using quaternary ammonium .
With respect to Claim 14, the prior art does not teach or suggest a foamable polyurethane resin composition comprising all of the instantly claimed ingredients in the instantly claimed amounts.  US 2014/0171527 to Yu et al. again corresponds to the closest prior art, teaching a rigid polyurethane foam prepared with many of the instantly recited ingredients.  However, with respect to the catalyst component, Yu et al. only teaches a carboxylic acid potassium salt and 1,2-dimethylimidazole are provided in inventive example 2B.  None of a tetramethyl ammonium salt, a tetraethyl ammonium salt, a tetraphenyl ammonium salt, and a triethylmethylammonium salt are provided in this example, as is instantly claimed.  The remaining art of record also provides not teaching or motivation which would lead a person of ordinary skill in the art to provide any of these compounds in the claimed amount in conjunction with the above described catalyst composition of Yu et al.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered.  The Office agrees that Yu et al. does not teach the newly claimed quaternary ammonium salt including a methyl group, an ethyl group, and/or phenyl attached to nitrogen atom set forth in instant Claims 1 and 5.  All rejections under 35 U.S.C. 103 in view of Yu et al. have consequently been withdrawn.  However, the present application is not in condition for allowance, as the aforementioned limitation raises a new matter issue as discussed in the corresponding rejection under 35 U.S.C. 112(a) above.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768